Citation Nr: 0825028	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-29 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The veteran served on active duty form December 1967 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.


FINDING OF FACT

Tinnitus has not been found to have been incurred in or 
aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in January 2006 
. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and, (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, March 2006 and April 2007 letters 
informed the veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements from the veteran are associated with the claims 
file. 

The veteran was not afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The veteran contends that his tinnitus is primarily the 
result of his exposure to the sound of loud aircraft noises 
during service. He states that he has had ringing in his ears 
since that time; and, therefore, he contends that service 
connection for tinnitus is warranted. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The service treatment records are devoid of any complaints, 
treatment, or diagnosis of tinnitus. A December 1969 clinical 
record indicating symptoms of vertigo, noted the veteran did 
not have tinnitus or known decreased hearing. The veteran's 
1971 separation examination reported hearing within normal 
limits with no complaints or diagnosis of tinnitus.  

The veteran's service medical records do not show any 
findings or complaints of hearing loss or tinnitus. However, 
laws and regulations do not require in-service complaints of 
or treatment for hearing loss disability or tinnitus in order 
to establish service connection. See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992). 

The veteran is competent to report in service noise exposure. 
Charles v. Principi, 16 Vet. App. 370 (2002). "Competent lay 
evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience." Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation); see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994). The veteran's DD-214 indicates that his 
MOS was security police. 

While the veteran is competent to report noise exposure from 
aircraft engines during active duty service, and is credible 
in this respect, remaining are questions of whether the 
veteran has a disability for VA purposes and if so, whether 
such disability is linked to the reported in-service acoustic 
trauma. See Pond v. West, 12 Vet. App. 341, 346 (1999); Rose 
v. West, 11 Vet. App. 169, 171 (1998) (Observing that the 
essential components of a successful claim of service 
connection are (1) evidence of an injury in military service 
or a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event).

The veteran reported a history of chronic tinnitus during a 
November 2005 audiology examination with Audiology Service 
Associates. He was diagnosed with normal hearing through 
1000Hz, then sloping mild to severe sensorineural hearing 
loss bilaterally. Speech discrimination ability was excellent 
bilaterally.  Tympanometry was consistent with normal middle 
ear function bilaterally. In a March 2006 VA audiology 
consultation, the veteran had a primary complaint of 
tinnitus. The examiner noted that tinnitus was discussed with 
the veteran, however, the veteran was not noted to have a 
diagnosis of tinnitus. No association was made in the medical 
reports between the veteran's complaints of tinnitus and his 
military service.

The first notation of tinnitus associated with the claims 
file is a November 2005 claim for service connection. This 
documentation of record occurred approximately 34 years after 
the veteran's separation from service. This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Finally, there is no diagnosis of tinnitus by a medical 
professional of record. Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. § 
1110. Hence, where, as here, there is no competent medical 
evidence establishing that the veteran has the disability for 
which service connection is sought, there can be no valid 
claim for service connection for that disability. See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

For all the foregoing reasons, the claim for service 
connection for tinnitus must be denied. In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-
56 (1990).



(CONTINUED NEXT PAGE)


ORDER


Service connection for tinnitus is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


